Citation Nr: 0930980	
Decision Date: 08/19/09    Archive Date: 08/27/09

DOCKET NO.  05-16 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for a left leg disability, and if so, whether 
service connection is warranted.  

2.  Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for a low back disability, and if so, whether 
service connection is warranted.  

3.  Entitlement to service connection for a left shoulder 
disability.

4.  Entitlement to service connection for a left elbow 
disability.


REPRESENTATION

Appellant represented by:	David L. Huffman, Attorney

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1959 to May 
1961.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2004 decision rendered by the 
Philadelphia, Pennsylvania Regional Office (RO) of the 
Department of Veterans Affairs (VA), which found that new and 
material evidence had not been submitted sufficient to reopen 
claims of entitlement to service connection for a left leg 
and low back disability; and denied service connection for 
left shoulder and elbow disabilities.

The Veteran testified at a local RO hearing in May 2006.  He 
also testified before the undersigned at the RO in May 2009.  
Transcripts of both hearings are of record.

The issues of entitlement to service connection for a low 
back and left leg disability, initially claimed as a left hip 
disability, are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Service connection for a left leg disability was denied 
in an unappealed August 1961 RO decision.

2.  Service connection for a low back disability was denied 
in an unappealed an April 1962 Board decision.  

3.  The evidence received since the August 1961 RO and the 
April 1962 Board decisions is new, relates to an 
unestablished fact necessary to substantiate the claims and 
raises a reasonable possibility of substantiating the claims. 

4.  A left shoulder disability is not related to military 
service.

5.  A left elbow disability is not related to military 
service.



CONCLUSIONS OF LAW

1.  The August 1961 RO decision is final; however new and 
material evidence has been received and the claim of service 
connection for a left leg disability is reopened.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156(a), 
20.1105, 20.202 (2008).

2.  The April 1962 Board decision is final; however new and 
material evidence has been received and the claim of service 
connection for a low back disability is reopened.  38 
U.S.C.A. §§ 5108, 7104(b); 38 C.F.R. §§ 3.156(a), 20.1100, 
20.1105 (2008).

3.  A left shoulder disability was not incurred in active 
military service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 
C.F.R. §§ 3.303 (2008).

4.  A left elbow disability order was not incurred in active 
military service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. §§ 
3.303.



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Because the Board is reopening the claims for service 
connection for left leg and low back disabilities, further 
notice or assistance is unnecessary to assist him in 
substantiating this aspect of his appeals.  The VCAA is not 
applicable where further assistance would not aid the 
appellant in substantiating his claim.  Wensch v. Principi, 
15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2).  

Duties to Notify

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that 
information or evidence VA will seek to provide, and what 
parts VA expects the claimant to provide.  38 C.F.R. § 
3.159(b) (2008).  VA must provide such notice to a claimant 
prior to an initial unfavorable decision on a claim for VA 
benefits by the agency of original jurisdiction (AOJ).  See 
Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004).  

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. 3.159 was amended to eliminate the requirement that VA 
request that a claimant submit any evidence in his or her 
possession that might substantiate the claim.  73 Fed. Reg. 
23,353 (Apr. 30, 2008).  

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet App 473 (2006).  

VA provided the Veteran with VCAA notice regarding his 
claims, in correspondence sent in August 2003 and June 2007.  
These letters informed the Veteran of the evidence needed to 
substantiate entitlement to service connection for left elbow 
and left shoulder disorders.  He was told what evidence VA 
would obtain, what evidence he was expected to provide, and 
of what assistance the VA would provide.  The June 2007 
letter also provided notice of the type of evidence necessary 
to establish a disability rating or effective date, pursuant 
to the recent holding in the Dingess decision.  

Any timing deficiency in this case has been cured by 
readjudication of the claim in an October 2008 supplemental 
statement of the case (SSOC).  Mayfield v. Nicholson, 499 
F.3d. 1317 (Fed. Cir. 2007).

Duties to Assist

VA has also made reasonable efforts to assist the Veteran in 
obtaining evidence necessary to substantiate his claims.  38 
U.S.C.A. § 5103A (West 2002).  The information and evidence 
associated with the claims file consist of the Veteran's 
service treatment records, VA and private medical treatment 
records, and records from the Social Security Administration 
(SSA).  

The Veteran was not afforded VA examinations in connection 
with his service connection claims.

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 
79 (2006).  The evidence of a link between current disability 
and service must be competent.  Wells v. Principi, 326 F.3d 
1381 (Fed. Cir. 2003).  

The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79, 83 (2006).  The threshold for 
finding a link between current disability and service is low.  
Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. 
Nicholson, at 83.

Although in conjunction with his appeal, the Veteran has 
reported a continuity of symptomatology, the contemporaneous 
record, as discussed below, shows no such continuity.  Hence 
his recent reports are not found to be credible, and an 
examination is unnecessary.  See Buchanan v. Nicholson, 451 
F.3d 1331, 1336-7 (Fed. Cir. 2006) (the Board may discount 
lay evidence it finds to lack credibility).

New and Material Evidence

In an August 1961 decision, the RO denied service connection 
for a back disability and a left hip disability, claimed as a 
left leg condition, because there were no current 
disabilities shown.  The Veteran was informed of the decision 
and of his appellate rights on August 24, 1961.  He submitted 
a timely notice of disagreement (NOD) within one year, but 
only with regard to the claimed back disability.  Thus, with 
regard to the claimed left leg disability, the August 1961 
decision became final.  38 U.S.C.A. § 7105(c) (West 2002).  

The claim of service connection for the back disorder was 
denied in an April 1962 Board decision.  The Board found that 
a current organic back disability had not been demonstrated.  
Board decisions are final when issued. 38 C.F.R. § 20.1100 
(2008).

A claim which has been denied in an unappealed rating 
decision or Board decision will not thereafter be reopened 
and allowed. 38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  An 
exception to this rule is 38 U.S.C.A. § 5108, which provides 
that if new and material evidence is presented or secured 
with respect to a claim which has been disallowed, the 
Secretary shall reopen the claim and review the former 
disposition of the claim.

Thirty-eight C.F.R. § 3.156(a), which defines "new and 
material evidence," was revised, effective August 29, 2001.  
The instant claim to reopen was filed after that date, and 
the revised definition applies.  Under the revised 
definition, "new evidence" means evidence not previously 
submitted to agency decision makers, and "material evidence" 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.

The new and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  In deciding 
whether new and material evidence has been submitted the 
Board looks to the evidence submitted since the last final 
denial of the claim on any basis.  Evans v. Brown, 9 Vet. 
App. 273, 285 (1996).

The Veteran's request to reopen his claims for service 
connection for left leg and low back disabilities was 
received in June 2003.

The evidence of record at the time of the last final denials 
of the claims (e.g. the August 1961 RO and April 1962 Board 
decisions, respectively) included: service treatment records; 
a December 1960 letter from the Veteran's private physician; 
a January 1962 VA examination report; and a transcript from 
an RO hearing held in March 1962.

The service treatment records showed that in July 1960 the 
Veteran fell into an open hatch or manhole up to his 
shoulders and resulting in injury to his left hip and elbow.  
He complained of left hip and back pain following the injury 
and was diagnosed with mild back strain and a contusion, left 
leg, secondary to the fall.  In his December 1960 letter, the 
Veteran's private physician stated that the Veteran had been 
under his treatment for musculoskeletal lumbosacral pain 
since May 1961.

The January 1962 VA examination report showed the Veteran 
complained of low back pain, with a clinical diagnosis of 
subjective lumbago and fair posture.  The March 1962 hearing 
transcript showed the Veteran complained of low back pain and 
bilateral hip pain since the injury in service.

The evidence added to the record since the August 1961 RO 
decision and the April 1962 Board decision, includes in 
pertinent part: VA and private medical treatment records 
dated from June 1968 to August 2008, SSA records (which 
include treatment records from a state correctional 
facility); and a transcript from a May 2009 hearing.  

The VA medical records show complaints and treatment for 
chronic low back pain present since the 1960s, and diagnoses 
of moderate to marked degenerative joint disease with pain 
radiating into the left lower extremity.  VA treatment 
records also reflect a report of left leg pain since the 
1960s, along with an intermittent mass/swelling in the left 
flank region.  Clinical findings since June 2003 confirm a 
firm mass in the left flank (kidney) region of unknown 
etiology, causing chronic left flank pain.  

SSA records show clinical findings of tenderness, paraspinal 
muscle spasm, and diminished range of motion in all planes of 
the Veteran's back.  

The May 2009 hearing transcript shows the Veteran reported 
that he had experienced chronic low back pain and left leg 
pain ever since the injury in service.  He also expressed a 
belief that the cyst (mass) currently located on his left 
kidney (flank region) is related to the renal trauma from his 
fall.  

The evidence added to the record since the last final 
decisions shows current diagnoses pertinent to the low back 
and left leg; specifically, degenerative joint disease with 
radiculopathy, left leg.  There are also findings of a left 
renal cyst of unknown etiology.  This evidence was not 
previously considered by the RO and is therefore new.

The new evidence also includes the Veteran's current 
testimony (and as reported during the course of VA treatment) 
that his low back and left leg symptoms have been present 
since service.  

This evidence is also material in that it pertains to 
essential elements of both claims that were found missing in 
the prior denials.  In each of the prior decisions, the RO 
and the Board denied the claims based upon a determination 
that there was no evidence of current left leg and low back 
disabilities.  The current diagnoses in conjunction with 
Veteran's credible report of continued left leg and back 
symptomatology since service, raises a reasonable possibility 
of substantiating the claim.  

New and material evidence has been presented and the claims 
for a left leg and back disability are reopened.  Kent; 38 
C.F.R. § 3.156(a).  These matters are remanded for additional 
development.

Service Connection for a Left Shoulder and Left Elbow 
Disabilities

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131.

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability. Shedden v. Principi, 381 
F.3d 1163 (Fed. Cir. 2004); see Caluza v Brown, 7 Vet. App. 
498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) 
(table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 
C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Caluza element is through a 
demonstration of "continuity of symptomatology."  Barr v. 
Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post- 
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

Where a determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence is required.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  A layman is 
not competent to provide evidence that requires medical 
knowledge.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Lay testimony is, however, competent to establish the 
presence of observable symptomatology and "may provide 
sufficient support for a claim for service connection."  
Layno v. Brown, 6 Vet. App. 465, 469 (1994).  When a 
condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether the evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr, 21. 
Vet. App. 303 (2007).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).



Analysis

The Veteran contends that he incurred chronic disorders of 
his left shoulder and elbow as a result of an injury during 
military service.  

Service treatment records show that in July 1960 the Veteran 
fell into an open hatch or manhole up to his shoulders.  He 
sustained a bruise of the left elbow, among other injuries.  
There is no mention of a left shoulder injury.  The remainder 
of the service records are silent for any complaint of left 
shoulder or left elbow pain; and a chronic left shoulder or 
left elbow disorder was not diagnosed.  The April 1961 
separation examination is negative for any left shoulder or 
left elbow disorder.

Post-service evidence includes the Veteran's July 1961 
application for VA compensation in which he made no mention 
of a left shoulder or elbow disability; a December 1961 
statement from a private physician that reports the Veteran's 
history, but makes no mention of a left shoulder or elbow 
disability; the report of a VA general medical and orthopedic 
examination in January 1962 that contains no findings or 
complaints referable to the left shoulder or elbow; and 
records from the Philadelphia General Hospital dated from 
April to June 1972, which make no mention of left shoulder or 
elbow disabilities.

Other post-service evidence includes VA outpatient treatment 
records dated from June 1968 to August 2008; and medical 
records associated with the Veteran's SSA disability claim, 
which include medical treatment records from a state 
correctional facility.  

The record also contains a number of statements from the 
Veteran dated prior to October 1991, which contain no reports 
of left shoulder or elbow disability.

Beginning in October 1991, VA treatment records reflect 
complaints of left shoulder and elbow pain, with paresthesias 
in the third and fourth fingers, left hand.  There was also 
decreased range of motion noted in the left shoulder.  The 
clinical findings indicated the cause of these complaints and 
symptoms to be chronic C7 radiculopathy, status post trauma 
of the laminectomy, C4.  X-rays of the left shoulder and 
elbow revealed no significant abnormalities.  The VA 
treatment records show the Veteran sustained a cervical spine 
fracture in May 1998, secondary to a gunshot wound.  He 
required a cervical fusion from C4 through C7, and T1 
posterior.  

Medical treatment records from a state correctional facility 
show that in May 1994, the Veteran continued to complain of 
pain in his left shoulder and hand, neck and lumbar regions.  
The clinical assessment was status post fracture of cervical 
vertebrae.  A June 1994 record shows the Veteran reported the 
pain in his neck, which radiated into his left shoulder, had 
been present since his May 1988 cervical injury and surgery.  
A July 1998 treatment note shows a complaint of left shoulder 
pain after the Veteran hit it on a metal frame bed.  X-rays 
were normal.  May 2001 treatment notes indicate that the 
Veteran suffered contusions of the left shoulder, left elbow, 
and left knee after he slipped and fell on a wet floor.  The 
clinical examination show only pain, without redness, 
swelling or limitation of motion.

An examination conducted in 2003 for the SSA disability 
determination shows left shoulder X-rays were normal.  

A June 2005 VA outpatient treatment record shows the Veteran 
complained of left shoulder and lumbar spine pain following a 
motor vehicle accident.  He was diagnosed with a left 
trapezium strain, secondary to the motor vehicle accident.  

Turning to the merits of the claim, the Board notes that 
current left shoulder and elbow disabilities have been 
diagnosed as status post fracture of cervical vertebrae, with 
C7 radiculopathy.  More recent injuries to the left shoulder 
and left elbow; diagnosed as a left trapezium strain and left 
shoulder/elbow contusions, are not shown to have caused 
chronic residuals.  A current left shoulder and left elbow 
disability is established.

The Veteran maintains that his current left shoulder and left 
elbow disabilities are the result of the fall he had in 
service, in July 1960.  The service treatment records only 
confirm injury of the left elbow, but it is certainly 
plausible that he may have also injured his left shoulder, as 
the notes indicate that he fell into the manhole up to his 
shoulders.  Thus, an in-service injury is established.

The remaining question then, is whether there is a nexus 
between the current disorders and military service.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

The Veteran maintains that his symptoms from the left 
shoulder and left elbow injury continued to manifest after 
service.  His statements may be interpreted as reporting a 
continuity of symptomatology.  While he is certainly 
competent to report visible and readily perceivable symptoms 
such as continued pain and discomfort after service, and a 
contemporaneous diagnosis, his testimony must be weighed 
against the other evidence in the record.  See Jandreau v. 
Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan 
v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  

The contemporaneous record is silent for any complaint of 
left shoulder or elbow dysfunction until 1991; following a 
cervical spine laminectomy to repair a cervical spine 
fracture.  Following the 1991 treatment, post-service records 
show at least one left elbow injury and additional injuries 
to the left shoulder.  

The Veteran did not report left shoulder or elbow problems 
when he filed for VA compensation in July 1961, for other 
problems alleged to have been caused by the in-service fall; 
nor did he report any relevant injury or disability in the 
decades immediately following service.  Similarly, he 
apparently voiced no pertinent complaints during treatment in 
the decades following service, even when being examined by VA 
to determine his entitlement to VA benefits.  The absence of 
any contemporaneous complaints or treatment for 30 to 40 
years after service weighs also against a finding of 
continuity of symptomatology.  See Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000); see also Fagan v. Shinseki, No. 
2008-7112 (Fed. Cir. Jul. 22, 2009).  

Because his recent reports, made in conjunction with his 
claim for compensation, are contradicted by the 
contemporaneous record, including his earlier statements, the 
reports of a continuity of symptomatology are deemed to not 
be credible.

There is no competent medical evidence of record which 
suggests that the Veteran's current left shoulder and left 
elbow disabilities are related to military service.  Rather, 
the objective medical evidence clearly demonstrates that the 
current diagnoses of status post fracture of cervical 
vertebrae, with C7 radiculopathy; left trapezium strain; and 
left elbow contusion are all due to post-service injuries.

On the basis of the foregoing, the Board finds that the 
preponderance of the evidence is against finding a nexus 
between the current disabilities and service.  The benefit-
of-the-doubt doctrine is not applicable in this appeal, and 
the claims are denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. at 55-57 (1990).  


ORDER

New and material evidence has been submitted and the claim 
for entitlement to service connection for a left leg 
disability is reopened.

New and material evidence has been submitted and the claim 
for entitlement to service connection for a low back 
disability is reopened.

Service connection for a left shoulder disability is denied.

Service connection for a left elbow disability is denied.


REMAND

The record shows injuries to the left hip and low back in 
service.  The Veteran has reported a continuity of leg pain 
and low back pain symptomatology since service and the record 
shows pertinent complaints in the years immediately following 
service.  He has not been afforded a VA medical examination 
to determine whether there is a causal relationship between 
the accident in military service and his current degenerative 
joint disease, lumbosacral spine with radiating left lower 
extremity pain.  Hence an examination is necessary. 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
orthopedic examination to determine 
whether any current disabilities of the 
back and left leg/hip are related to 
service.  All indicated tests and studies 
(including X-rays if needed) are to be 
performed.  

The claims folder must be made available 
to the examining physician for review.  A 
notation to the effect that this record 
review took place should be included in 
the examination report or in an addendum.  
Rationales must be provided for any and 
all opinions expressed.

The examiner should provide an opinion as 
to whether it is at least as likely as not 
(50 percent probability or greater) that 
any back or left leg disability shown 
since 2003, had its onset in service or is 
otherwise the result of a disease or 
injury in service (including the injury in 
July 1960).  

The examiner should provide a rationale 
for these opinions.  The examiner is 
advised that the Veteran is competent to 
report injuries and symptoms and that his 
reports must be considered in formulating 
the requested opinions.

3.  If the claims remain denied, the RO or 
AMC should issue a supplemental statement 
of the case before returning the case to 
the Board, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


